DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 9/3/2019 has been considered.  Non-Patent Literature Documents #3 and #4 have been lined through and not considered because the first letter in the description is not discernable.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 - it is unclear how the negative pressure is gradually increased in steps (c) through (f) because step (e) includes releasing the pressure within the vacuum chamber.

Claim 13 – “the length of the tissue contacting portion” lines 1-2 lack antecedent basis.
Claim 15 - The diameter is unclear because it is being defined by an unclaimed element, the “flaccid clitoral body”.  One of ordinary skill in the medical arts would not know with any certainty the size of the flaccid clitoral body the applicant is claiming and therefore would not be able to determine what is “substantially equal” to an unknown diameter.

The term "substantially equal" in claims 14 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim does not provide any further steps in the method as claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (5,020,522) in view of Wisor(6,183,414).

Claim 7 – Stewart teaches a device for therapeutic application of negative pressure to tissue comprising a soft extension member, -16- having a proximal end and a distal end; the proximal end comprising a tissue contacting portion that is configured to receive a flaccid clitoris; the distal end comprising a collar that is configured to be mounted onto an exterior surface -32- of a vacuum erection device chamber -12-; a rim located between the collar and the tissue contacting portion, the rim being located on an interior surface of the soft extension member; a taper located between the collar and the tissue contacting portion, the taper being located on an exterior surface of the extension member; and an exterior rim located on the exterior surface of the extension member, between the collar and the taper, see marked up drawings, figure 6 and 7, below.   
Stewart teaches using the device for a male penis and not a female clitoris.
Wysor teaches a vacuum method and device for treating male and female  organs, see column 5 lines 52-59 where Wysor teaches the device may be used with a female clitoris with appropriate adaptations.   Appropriate sizing being clearly understood as part of the adaptations.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to make the appropriate adaptations taught by Wysor to use the device of Stewart on the female clitoris to gain the advantage of using the device for many more patients and allow for treatment of both the penis and the clitoris.
Such a modification would provide a device as taught by Stewart sized to be used on the clitoris as suggested by Wysor. 

    PNG
    media_image1.png
    612
    879
    media_image1.png
    Greyscale

Claim 11 – the combination teaches the tissue contacting portion includes a shoulder at is distal end, and wherein the soft extension member has a maximum thickness at the shoulder, and a minimum thickness at a proximal tip, the rounded end has the minimum thickness, see figure 7 below.


    PNG
    media_image2.png
    520
    811
    media_image2.png
    Greyscale


Claim 14 – the combination teaches the collar has an internal diameter that is substantially equal to an exterior diameter of a vacuum chamber used in clitoral stimulation, so as to be able to mount the adapter on the tube -12- as described in column 5 lines 35-41 of Stewart.
Claim 15 – the combination teaches, the tissue contacting portion has an internal diameter that is substantially equal to a flaccid clitoris, the adapter sleeves would come in different sizes to accommodate different size clitorises, at least one sleeve will have a diameter that is substantially equal to a flaccid clitoris when taking into account the adaptations suggested in column 5, lines 52-59 of Wysor.


Stewart teaches using the device for a male penis and not a female clitoris.
Wysor teaches a vacuum method and device for treating male and female  organs, see column 5 lines 52-59 where Wysor teaches the device may be used with a female clitoris with appropriate adaptations.   Appropriate sizing being clearly understood as part of the adaptations.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to make the appropriate adaptations taught by Wysor to use the device of Stewart on the female clitoris to gain the advantage of using the device for many more patients and allow for treatment of both the penis and the clitoris.
Such a modification would provide a device as taught by Stewart sized to be used on the clitoris as suggested by Wysor.




Claims 8, 10, 12, and 13 – The combination teaches a device as claimed but does not set forth the specific dimensions as claimed.
The dimensions claimed are result effective variables that have direct effect on how well the device connects to the vacuum tubes, how much force is required to remove the device from the tube, how well the tube is sealed to the penis, the amount of surface contact with the penis and the amount of free space between the tube -12- and the penis, among others.   A particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stewart(5,020,522) and Wysor(6,183,414) as applied to claim 7 above, and further in view of Bonthuys(2005/0033113).
	Claim 9 – The combination teaches a device as claimed including a resilient adapter sleeve -16- but does not set forth a specific material for the adapter sleeve or that the adapter sleeve is fabricated from a low durometer elastomeric material or a polymer blend.
	Bonthuys teaches a vacuum therapy tube including a seal for a vacuum tube and the penis, -40- wherein the seal is formed from silicone, paragraph [0078].
	The applicant’s specification sets forth silicone is a low durometer material, see page 9, lines 25-30.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to make the adapter sleeve of Stewart from silicone as suggested by Bonthuys because no specific material is set forth in Stewart one would necessarily be required to look to the prior art to find a material for use in forming similar sealing members.  Such a combination would provide a device of Stewart having an adapter sleeve formed from silicone as suggested by Bonthuys. 


s 1, 4-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wysor et al(6,183,414, hereinafter Wysor) in view of Osbon et al (5,421,808, hereinafter Osbon) and Stewart(5,020,522).
	Claim 1 – Wysor teaches a method of treating venous occlusive disease by application of a vacuum, the method including providing a vacuum assembly, as shown in figure 1 and described as the type provided by Osbon column 4 lines 22-25 including a vacuum chamber -10-  the vacuum chamber having a proximal end, at reference letter –P- shown in figure 1, a distal end, at pump assembly -11- and an exterior surface shown by lead line -10- in figure 2, (b) positioning the tissue contacting portion around a tissue to be treated, the penis is inserted at the end designated be lead line –P-; (c) pumping air out of the vacuum chamber from the distal end to create a negative pressure within the vacuum chamber, thereby causing the tissue contacting portion to collapse around the tissue to be treated and create a vacuum seal, see column 4 lines 33-43 ; (d) maintaining the negative pressure within the vacuum chamber for sufficient time to draw blood into the tissue to be treated and achieve a desired state of blood engorgement within the tissue, column 4 lines 37-39; (e) releasing the pressure within the vacuum chamber, column 4 line 42; (f) repeating steps (c) through (e) to cycle the pressure within the vacuum chamber between a negative pressure state and a release state, for a desired number of cycles to achieve a therapeutic treatment course, column 4 lines 51-54; and (g) completely removing the device from the patient, the device shown in figure 1 is inherently removed at the completion of each exercise workout, once per day as set forth in column 5 lines 5-13 such that the vacuum device is not worn all day only during the workout session.  Wysor sets forth a method for male or 
	However, Wysor does not describe a soft extension member.  Wysor does state the vacuum device may be that of Osbon, column 4 lines 21-26.
	Osbon teaches a soft extension member, elastomeric seal -34-. Therefore one of ordinary skill in the medical arts at the time the invention was effectively filed would have found it obvious to provide the device as taught by Wysor to include the elastomeric seal as set forth in Osbon to aid in forming the required seal as set forth in Osbon column 7 lines 9-17.  
Such a combination would produce predictable results of the device taught by Wysor having an annular polymeric seal for added comfort and aid in creating a seal as set forth in Osbon column 7 lines 9-17.
	The combination of Wysor and Osbon teaches a system as claimed but does not set forth the soft extension member is removably mounted to the exterior surface of the vacuum chamber.  The combination teaches the seal -34- is removably mounted to the inside of the chamber as shown in figure 3. 

	Stewart teaches a plurality of resilient adapter sleeves -16-, -18- and -20- used for conforming the device for a specific user, column 2 lines 43-52 and column 3 lines 30-32.
	The adapter element are adapted to be connected to the vacuum tube as shown in figure 7 In the same manner the adapter is connected to cone -22-, therefor when the adapter is separated from the cone it would be secured to the exterior surface of the 
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the sleeve adapter as taught by Stewart in place of the seal taught by Osbon to gain the advantage of having a plurality of adapters to allow the use of the device with a plurality of different tissue sizes.

Claim 4 – the combination teaches a method as claimed but Wysor does not set forth any specific pressure to be used, further Wysor sets forth that the amount of pressure used is patient specific, column 4 line 61 through column 5 line 4.  
Stewart sets forth a range of pressure used for vacuum therapy to be between 127 mmHg to a maximum of 304 mmHg because pressure above 304 mmHG may cause rupture of blood vessels. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was filed to select the pressure necessary to provide the desired erectile response with a pressure up to 304 mmHg to allow the user to customize the therapy as taught by Wysor and to prevent blood vessel rupture as taught by Stewart.  Such a combination would provide a method with predictable result of user selected pressure without the fear of rupturing penile blood vessels.

Claim 5 – Wysor teaches the steps (c) through (f) comprise a therapeutic treatment course lasting 30 seconds to 15 minutes, see column 4 lines 39-43, the 
Claim 6 – Wysor teaches gradually increasing pressure see figure 3 and pressure C1, C2, C3 and C4, and column 5 lines 33-44. 

	Claim 18 – Wysor teaches a method of treating venous occlusive disease by application of a vacuum, the method including providing a vacuum assembly, as shown in figure 1 and described as the type provided by Osbon column 4 lines 22-25 including a vacuum chamber -10-  the vacuum chamber having a proximal end, at reference letter –P- shown in figure 1, a distal end, at pump assembly -11- and an exterior surface shown by lead line -10- in figure 2, (b) positioning the tissue contacting portion around a tissue to be treated, the penis is inserted at the end designated be lead line –P-; (c) pumping air out of the vacuum chamber from the distal end to create a negative pressure within the vacuum chamber, thereby causing the tissue contacting portion to collapse around the tissue to be treated and create a vacuum seal, see column 4 lines 33-43 ; (d) maintaining the negative pressure within the vacuum chamber for sufficient time to draw blood into the tissue to be treated and achieve a desired state of blood engorgement within the tissue, column 4 lines 37-39; (e) releasing the pressure within the vacuum chamber, column 4 line 42; (f) repeating steps (c) through (e) to cycle the pressure within the vacuum chamber between a negative pressure state and a release state, for a desired number of cycles to achieve a therapeutic treatment course, column 
	However, Wysor does not describe a soft extension member.  Wysor does state the vacuum device may be that of Osbon, column 4 lines 21-26.
	Osbon teaches a soft extension member, elastomeric seal -34-. Therefore one of ordinary skill in the medical arts at the time the invention was effectively filed would have found it obvious to provide the device as taught by Wysor to include the elastomeric seal as set forth in Osbon to aid in forming the required seal as set forth in Osbon column 7 lines 9-17.  
Such a combination would produce predictable results of the device taught by Wysor having an annular polymeric seal for added comfort and aid in creating a seal as set forth in Osbon column 7 lines 9-17.
	The combination of Wysor and Osbon teaches a system as claimed but does not set forth the soft extension member is removably mounted to the exterior surface of the vacuum chamber.  The combination teaches the seal -34- is removably mounted to the inside of the chamber as shown in figure 3. 

	Stewart teaches a plurality of resilient adapter sleeves -16-, -18- and -20- used for conforming the device for a specific male user, column 2 lines 43-52 and column 3 lines 30-32.

	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the sleeve adapter as taught by Stewart in place of the seal taught by Osbon to gain the advantage of having a plurality of adapters to allow the use of the device with a plurality of different penis sizes.

	Claim 19 – Stewart teaches repeating steps (c) through (e) to cycle the pressure within the vacuum chamber between a negative pressure state and a release state, for a desired number of cycles to achieve a therapeutic treatment course for treatment of neuropathy, See column 4 lines 33 through column 5 line 13.
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Wysor, Osbon and Stewart as applied to claim 1 above, and further in view of Hockhalter (6,099,463).
The combination teaches a method as claimed but does not teach applying a lubricant to the clitoris as claimed.
	Hockhalter teaches a vacuum device for increasing blood engorgement of the clitoris wherein lubricant is applied to the clitoris and vacuum device before use to aid in the use of the device, column 4 lines 20-22.

Such a combination would provide a predictable method of using a lubricant on the clitoris prior to applying the vacuum device and have a high expectation of success because using lubricant with a vacuum device on the clitoris is well known in the medical arts.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

18 and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3 of copending Application No. 16/411,201 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/411,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is an obvious broadening of claim 2 be elimination of a portion of the text.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claim 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a method as claimed including cycled, repeated negative pressure/pressure release using a vacuum chamber and a soft extension member as claimed in combination with administering stem cells to the tissue being treated as set forth in claim 3.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 5,125,890 teaches a penile vacuum tube device with a sealing member but does not teach a repeated cycle procedure.  US Patent Application Publication 2015/0164678 teaches a penile vacuum tube but not a method of cycling as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791